Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview. 
Amended as follows:


Claim 19 (Currently Amended). 
A computer program product for identifying joints and limbs in an image, the computer program product comprising: one or more non-transitory computer-readable storage devices and program instructions stored on at least one of the one or more storage devices, the program instructions, when loaded and executed by a processor, cause an apparatus associated with the processor to: extract features from an image to generate feature maps; process the feature maps using a single convolutional neural network formed of separable convolutional network elements and trained based on a target model that includes joints and a plurality of target limbs, the processing directly generating both a directionless joint confidence map indicating confidence with which pixels in the image depict one or more joints and a single directionless limb confidence map indicating confidence with which the pixels in the image depict one or more limbs, of the plurality of target limbs, between adjacent joints of the one or more joints, adjacency of joints being provided by the target model; and generate indications of the one or more joints and the one or more limbs in the image using the directionless joint confidence map, the directionless limb confidence map, and the target model.

Allowance

3.	Claims 1-2, 4-11 and 13-20 are allowed over the prior art record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648